DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2021 has been entered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6 and 18 are objected to under 37 CFR 1.75 as being a substantial duplicate of one another. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1, 6, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/852,680 in view of Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”. 
Re Claims 1, 6, and 18, Claim 1 of co-pending application ‘680 discloses a neck-hanging massaging device, comprising: 
an elastic arm; 
a handle fixedly connected to one end of the elastic arm; 
an electrode assembly; and 
an electric pulse generating device electrically connected with the electrode assembly. 
Claim 1 of co-pending application ‘680 is silent regarding a second handle fixedly connected to the other end of the elastic arm; the electrode assembly arranged on the elastic arm; the electrode assembly being arranged in the first handle to increase a weight of the first handle; and a battery powering the electric pulse generating device, wherein the battery is arranged in one of the first handle and the second handle to increase the weight of the corresponding handle, or wherein the battery is arranged in the second handle, in such a manner that under the gravity of the first handle, the second handle, the electric pulse generating device and the battery, the electrode assembly is attached to the neck when the neck- hanging massaging device is worn.
However, Goldwasser discloses a neck-hanging massaging device (para. [0115], fig. 1C; para. [0127], figs. 9 and 10; para. [0086], figs. 24A, B, C, and D), comprising: 

a first handle fixedly connected to one end of the arm (para. [0115], arms of the body may be worn on the either side of the user’s neck); 
a second handle fixedly connected to the other end of the arm (para. [0115], arms of the body may be worn on the either side of the user’s neck); 
an electrode assembly arranged on the arm (para. [0115], fig. 1C disclose electrode coupling region 131 located centrally to be worn around the back of the user’s neck; para. [0116], [0117], fig. 1D discloses an electrode patch secured to the connector); 
an electrode pulse generating device electrically connected with the electrode assembly, which is arranged in the first handle to increase a weight of the first handle (para. [0115] discloses that the arms of the body may include or house the controller circuitry, processor, memory, signal generator, etc., and/or power supply/battery, and/or wireless communications circuitry, para. [0037] discloses that the control circuitry and wireless communication circuitry may be located at a first end region of the elongate body and the power source may be located at a second end region of the elongate body. In general, when the neck-worn controller device is configured to be worn around both sides of a user’s neck, then two ends/arms of the U-shaped body may be balanced in shape, size, and/or weight); and 
a battery powering the electric pulse generating device, wherein the battery is arranged in one of the first handle and the second handle to increase the weight of the corresponding handle, or wherein the battery is arranged in the second handle, in such a manner that under the gravity of the first handle, the second handle, the electric pulse generating device and the battery, the electrode assembly is attached to the neck when the neck-hanging massaging device is worn (para. [0115] discloses that the arms of the body may include or house the controller circuitry, processor, memory, signal generator, etc., and/or power supply/battery, 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify claim 1 of co-pending application ‘680, by adding a second handle fixedly connected to the other end of the elastic arm, arranging the electrode assembly on the elastic arm, arranging the electric pulse generating device in the first handle to increase a weight of the first handle; and adding and arranging a battery powering the electric pulse generating device in one of the first handle and the second handle to increase the weight of the corresponding handle, or in the second handle, in such a manner that under the gravity of the first handle, the second handle, the electric pulse generating device and the battery, the electrode assembly is attached to the neck when the neck- hanging massaging device is worn, as taught by Goldwasser, for the purpose of balancing the two handles fixedly connected to the ends of the elastic arm in shape, size, and/or weight (para. [0037]).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Re 35 USC 103 Rejection, Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Re 35 USC 101 issue discussed in the advisory action, Applicant made an argument that “[a]lthough a human body part “neck” is mentioned, the body part is just environment of the claimed 
This argument has been considered but not persuasive. 
The recitation “the electrode assembly is attached to the neck when the neck-hanging massaging device is worn” is an intended use, and during the intended use of “when the neck-hanging massaging device is worn”, the claim language is requiring “the neck”, which is a human body part, as a place that the electrode assembly gets attached to. In order to avoid 101 issue, Examiner suggest the above claim language to be amended to “the electrode assembly is configured to be attached to the neck when the neck-hanging massaging device is worn” so that the intended use limitation only specifies the structure of the claimed device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Re Claims 1 and 18, the recitation “the electrode assembly is attached to the neck when the neck-hanging massaging device is worn” is an intended use, and during the intended use of “when the configured to be attached to the neck when the neck-hanging massaging device is worn” so that the intended use limitation only specifies the structure of the claimed device.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 6, 7, 8, 11, 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2018/0318581A1), in view of Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”. 
Re Claims 1 and 6, Ho discloses a neck-hanging massaging device (para. [0034], fig. 6), comprising: 
an elastic arm (fig. 6, para. [0034], posterior portion 22);  
5a first handle fixedly connected to one end of the elastic arm (fig. 4, fig. 6, para. [0034], two side arms 23, [0039], two handles 31);
a second handle fixedly connected to the other end of the elastic arm (fig. 4, fig. 6, para. [0034], two side arms 23, [0039], two handles 31); 
an electrode assembly arranged on the elastic arm (para. [0034], at least four protruding nodules 24); 

Ho is silent regarding the electric pulse generating device arranged in the first handle to increase a weight of the first handle; and a battery powering the electric pulse generating device, wherein the battery is arranged in one of the first handle and the second handle to increase the weight of the corresponding handle, or wherein the battery is arranged in the second handle, in such a manner that under the gravity of the first handle, the second handle, the electric pulse generating device and the battery, the electrode assembly is attached to the neck when the neck- hanging massaging device is worn. 
However, Goldwasser discloses a neck-hanging massaging device (para. [0115], fig. 1C; para. [0127], figs. 9 and 10; para. [0086], figs. 24A, B, C, and D), comprising: 
an arm (para. [0115], fig. 1C discloses U-shaped body 121). 
a first handle fixedly connected to one end of the arm (para. [0115], arms of the body may be worn on the either side of the user’s neck); 
a second handle fixedly connected to the other end of the arm (para. [0115], arms of the body may be worn on the either side of the user’s neck); 
an electrode assembly arranged on the arm (para. [0115], fig. 1C disclose electrode coupling region 131 located centrally to be worn around the back of the user’s neck; para. [0116], [0117], fig. 1D discloses an electrode patch secured to the connector); 
an electrode pulse generating device electrically connected with the electrode assembly, which is arranged in the first handle to increase a weight of the first handle (para. [0115] discloses that the arms of the body may include or house the controller circuitry, processor, memory, signal generator, etc., and/or power supply/battery, and/or wireless communications circuitry, para. [0037] discloses that the control circuitry and wireless 
a battery powering the electric pulse generating device, wherein the battery is arranged in one of the first handle and the second handle to increase the weight of the corresponding handle, or wherein the battery is arranged in the second handle, in such a manner that under the gravity of the first handle, the second handle, the electric pulse generating device and the battery, the electrode assembly is attached to the neck when the neck-hanging massaging device is worn (para. [0115] discloses that the arms of the body may include or house the controller circuitry, processor, memory, signal generator, etc., and/or power supply/battery, and/or wireless communications circuitry, para. [0037] discloses that the control circuitry and wireless communication circuitry may be located at a first end region of the elongate body and the power source may be located at a second end region of the elongate body. In general, when the neck-worn controller device is configured to be worn around both sides of a user’s neck, then two ends/arms of the U-shaped body may be balanced in shape, size, and/or weight). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho, by arranging the electric pulse generating device in the first handle to increase a weight of the first handle; and adding and arranging a battery powering the electric pulse generating device in one of the first handle and the second handle to increase the weight of the corresponding handle, or in the second handle, in such a manner that under the gravity of the first handle, the second handle, the electric pulse generating device and the battery, the electrode assembly is attached to the neck when the neck- hanging massaging device is worn, as 
	Re Claim 18, Claim 18 is rejected under substantially the same basis as Claims 1 and 6. 
Re Claim 2, Ho discloses that the elastic arm comprises a first outer shell and a first inner shell which is buckled with the 15first outer shell; the first handle comprises a second outer shell and a second inner shell which is buckled with the second outer shell; the second handle comprises a third outer shell and a third inner shell which is buckled with the third outer shell; and 20the first outer shell, the second outer shell and the third outer shell are integrally molded (para. [0034], an inner core structure 21 includes the posterior portion 22 and the side arms 23, which are interpreted as a first inner shell, a second inner shell, and a third inner shell shown in fig. 6, para. [0039], “the outer covering 30 further includes two handles 31” is interpreted as the first outer shell, the second outer shell, and the third outer shell, where they are integrally molded, figure 4, 5, and 6; para. [0038], the claim language “buckled” has been interpreted as “fastened”, the first inner shell is buckled with the first outer shell as shown in fig. 4 via at least one zipper 24).  
Re Claim 19, Ho discloses that the elastic arm comprises a first outer shell and a first inner shell which is buckled with the 15first outer shell; the first handle comprises a second outer shell and a second inner shell which is buckled with the second outer shell; the second handle comprises a third outer shell and a third inner shell which is buckled with the third outer shell; and 20the first outer shell, the second outer shell and the third outer shell are integrally molded (para. [0034], an inner core structure 21 includes the posterior portion 22 and the side arms 23, which are interpreted as a first inner shell, a second inner shell, and a third inner shell shown in fig. 6, para. [0039], “the outer covering 30 further includes two handles 31” is interpreted as the first outer shell, the second outer shell, and the third outer shell, where they are integrally molded, 
Re Claim 3, Ho discloses that the first outer shell, the second outer shell and the third outer shell are made of plastic (para. [0038], “the outer covering 30 may be a breathable fabric enclosure made of a transparent or translucent plastic material”).   
Re Claim 7, Ho as modified by Goldwasser discloses the claimed invention substantially as set forth in claim 1 and that the electrode pulse generating device electrically connected with the electrode assembly, which is arranged in the first handle to increase a weight of the first handle (para. [0115] discloses that the arms of the body may include or house the controller circuitry, processor, memory, signal generator, etc., and/or power supply/battery, and/or wireless communications circuitry, para. [0037] discloses that the control circuitry and wireless communication circuitry may be located at a first end region of the elongate body and the power source may be located at a second end region of the elongate body. In general, when the neck-worn controller device is configured to be worn around both sides of a user’s neck, then two ends/arms of the U-shaped body may be balanced in shape, size, and/or weight); and the battery powering the electric pulse generating device, wherein the battery is arranged in one of the first handle and the second handle to increase the weight of the corresponding handle, or wherein the battery is arranged in the second handle, in such a manner that under the gravity of the first handle, the second handle, the electric pulse generating device and the battery, the electrode assembly is attached to the neck when the neck-hanging massaging device is worn (para. [0115] discloses that the arms of the body may include or house the controller circuitry, processor, memory, signal generator, etc., and/or power supply/battery, and/or wireless communications circuitry, para. [0037] discloses that the control circuitry and wireless communication circuitry may be located at a first end region of the elongate body and the power source may be located at a second end region of the 
Goldwasser further teaches that in any of the variations, the power source and the wireless communication circuitry are located at an end of the elongate body where in general, when the neck-worn controller device is configured to be worn around both sides of a user’s neck, then the two ends of the U-shaped body may be balanced in shape, size and/or weight. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by arranging the battery in the first handle, and arranging a counterweight in the second handle, as taught by Goldwasser, for the purpose of balancing the two handles fixedly connected to the ends of the elastic arm in shape, size, and/or weight (para. [0037]). Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04.
Re Claim 8, Ho discloses that the first handle comprises a second outer shell and a second inner shell, and the second inner shell is buckled with the second outer shell; the second handle comprises a third outer shell and a third inner shell, and the third inner 5shell is buckled with the third outer shell; and the second inner shell and the third inner shell are made of plastic (para. [0034], an inner core structure 21 includes the posterior portion 22 and the side arms 23, which are interpreted as a first inner shell, a second inner shell, and a third inner shell shown in fig. 6, para. [0039], “the outer covering 30 further includes two handles 31” is interpreted as the first outer shell, the second outer shell, and the third outer shell, figure 4, 5, and 6; para. [0038], the claim language “buckled” has been interpreted as “fastened”, the first inner shell is buckled with the first outer shell as shown in fig. 4 via at least one zipper 24; para. [0038], “the outer covering 30 may be a breathable fabric enclosure made of a transparent or translucent plastic material”).
Re Claim 11, Ho discloses that the middle of the second inner shell is recessed inwards to form a first recessed portion (para. [0036], horizontal cushion opening 213 on two side arms 23, fig. 6), and first protrusion portions are arranged at the two ends of the first recessed portion (para. [0036], fig. 6, since the horizontal cushion opening 213 is recessed, the surface of side arms 23 outside of the horizontal cushion opening is considered protrusion portions); and 20the middle of the third inner shell is recessed inwards to form a second recessed portion (para. [0036], horizontal cushion opening 213 on two side arms 23, fig. 6), and second protrusion portions are arranged at the two ends of the second recessed portion (para. [0036], fig. 6, since the horizontal cushion opening 213 is recessed, the surface of side arms 23 outside of the horizontal cushion opening is considered protrusion portions).  
Re Claim 15, Ho further discloses that the elastic arm 12comprises a first outer shell and a first inner shell, the first inner shell is buckled with the first outer shell (para. [0034], an inner core structure 21 includes the posterior portion 22, which is interpreted as a first inner shell shown in fig. 6, an outer covering 30 is interpreted as a first outer shell; para. [0038], the claim language “buckled” has been interpreted as “fastened”, the first inner shell is buckled with the first outer shell as shown in fig. 4 via at least one zipper 24), and space between the first outer shell and the first inner shell is filled with a third sponge (para. [0022], inner core structure is made of a special blend of foam materials, [0034], [0035]).  5
Re Claim 16, Ho discloses the electrode assembly as at least four protruding nodules 24 arranged in an extending direction of the elastic arm (para. [0034], fig. 6), but is silent regarding the electrode assembly being of a long-strip shape, arranged in an extending direction of the elastic arm. 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho, by arranging the electrode assembly to have any shape in an extending direction of the elastic arm, including a long-strip shape, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966). MPEP 2144.04
 
Claims 4, 5, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180318581A1) as modified by Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”, and further in view of Blium et al. (US 2018/0296879), hereinafter “Blium”. 
Re Claim 4, Ho as modified by Goldwasser discloses the claimed invention substantially as set forth in claims 1 and 2. 
Ho further discloses that the first outer shell, the second outer shell and the third outer shell being made of plastic (para. [0038], “the outer covering 30 may be a breathable fabric enclosure made of a transparent or translucent plastic material”) .
Ho and Goldwasser are silent regarding the first outer shell, the second outer shell and the third outer shell are made of stainless-steel sheet. 
However, Blium discloses a wearable neck device that is placed on a person while the person is performing various exercises, the neck device comprising physiological and/or kinetic sensors (para. [0110]). Blium teaches that the neck device can be made of polyurethane plastic, stainless steel, silicone and rubber materials, or combination thereof (para. [0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by using any of the materials among polyurethane plastic, stainless steel, silicone and rubber materials, or combination thereof, which includes the claimed material, stainless-steel sheet, for the first outer shell, the second outer shell and the third outer shell, as taught by Blium, because such a modification would have been obvious to try. More specifically, stainless steel material is one of a predictable and ascertainable group of similar features, which are: polyurethane plastic, stainless steel, silicone and rubber materials. This group addresses the design need and/or other recognized problem of forming a device housing or surfaces with a reasonable level of success. Therefore, it would have been obvious to try to modify Ho’s plastic material to include stainless 
Re Claim 5, Ho is silent regarding the first handle and the second handle being separable from the elastic arm and being connected with the elastic arm through collars respectively. 
However, Blium discloses a wearable neck device that is placed on a person while the person is performing various exercises (para. [0110], fig. 17B), and teaches that the neck device can comprise one integral part by means of injection molding, or can have separate segments. The segments can be detachable from each other or can be permanently secured. The parts can be detachably secured to one another using various attaching means such as hooks and loops, spring-loaded pins and corresponding openings, protrusions or tabs and corresponding indentations, for example, which reads on the claimed limitation “collars”. The parts can be movable in relation to each other, forming a shape that follows the curve of a back (para. [0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by making the first handle and the second handle separable from the elastic arm and connecting the first and second handles with the elastic arm through collars respectively, as taught by Blium, because it is obvious to try to make a device have separate components as opposed to have an integral component. Additionally, the connection can allow the first handle and the second handle to be movable in relation to elastic arm, forming a shape that conforms to the curve of the neck (para. [0110]). Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). MPEP 2144.04. 
Re Claim 20, Claim 20 is rejected under substantially the same basis as claim 5. 
Re Claim 12, Ho discloses the elastic arm comprising a first outer shell and a first inner shell, the first inner shell is buckled with the first outer shell (para. [0034], an inner core structure 21 includes the posterior portion 22, which is interpreted as a first inner shell shown in fig. 6, an outer covering 30 is interpreted as a first outer shell; para. [0038], the claim language “buckled” has been interpreted as “fastened”, the first inner shell is buckled with the first outer shell as shown in fig. 4 via at least one zipper 24). 
Ho and Goldwasser are silent regarding a groove is formed in one of the first outer shell and the first inner shell, a protrusion is arranged on the other of the first outer shell and the first inner shell, and the protrusion is arranged in the groove.
However, Blium discloses a wearable neck device that is placed on a person while the person is performing various exercises (para. [0110], fig. 17B), and teaches that the neck device can have more than one detachable segment, where the neck device can be made of polyurethane plastic, stainless steel, silicone and rubber materials, or combination thereof. Blium teaches that these parts can be detachably secured to one another using various attaching means such as hooks and loops, spring-loaded pins and corresponding openings, protrusions or tabs and corresponding indentations (para. [0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by forming a groove in one of the first outer shell and the first inner shell and arranging a protrusion on the other of the first outer shell and the first inner shell, where the protrusion is arranged in the groove, as taught by Blium, for the purpose of securing the first outer shell and the first inner shell to one another using such attaching means. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180318581A1) as modified by Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”, and Blium et al. (US 2018/0296879), hereinafter “Blium”, and further in view of Yu (US 2005/0197599). 
Re Claim 13, Ho discloses that the first outer shell and the first inner shell are buckled (para. [0038]), but is silent regarding the first outer shell and the first inner shell being further bonded through an adhesive. 
	However, Yu discloses a neck-hanging massaging device (abstract, para. [0021]) and teaches adhesive members on the massage belt to fasten the ends of the belt together or to fasten the massage belt to the garment (para. [0018], fig. 15, fig. 16, para. [0028], fig. 13, [0030]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser and Blium, by further bonding the first outer shell and the first inner shell through an adhesive, as taught by Yu, for the purpose of wrapping the outer shell around the inner shell to fasten two structures together (para. [0028], para. [0030]).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180318581A1) as modified by Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”, and further in view of Yu (US 2005/0197599).  
	Re Claim 16, Ho discloses the electrode assembly as at least four protruding nodules 24 arranged in an extending direction of the elastic arm as shown in fig. 6 (para. [0034]), but is silent regarding the electrode assembly being of a long-strip shape, arranged in an extending direction of the elastic arm. 
	However, Yu discloses a neck-hanging massaging device (abstract, para. [0021]) and teaches that the electrode assembly can be in shape of two circles in an extending direction of the elastic arm (fig. 6, [0023]), similar to Ho’s electrode assembly, or long-strips shape arranged in an extending direction of 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by arranging the electrode assembly to have any shape in an extending direction of the elastic arm, including a long-strip shape, as taught by Yu, because it would have been obvious to try among circular shapes, long-strip shapes, and any other shapes as disclosed by Yu. Also, such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.

Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180318581A1) as modified by Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”, and further in view of Armour et al. (US 2016/0309808), hereinafter “Armour”. 
Re Claim 9, Ho discloses a plurality of horizontal cushion opening 213 attached to an outer surface of the second inner shell and to an outer surface of the third inner shell (fig. 6, para. [0036]), wherein “[t]he horizontal cushion openings also allow the side arms and the posterior portion to be deformed and displaced arbitrarily to form a configuration matching the contours of the person's neck and shoulders, thereby providing additional and comfortable cushion and support for the person's head, neck, and shoulders” (para. [0022]). 
Ho as modified by Goldwasser is silent regarding the first handle further comprises a first silicone rubber sleeve attached to an outer surface of the second inner shell; and 10the second handle further comprises a second silicone rubber sleeve attached to an outer surface of the third inner shell.  
However, Armour discloses an apparatus for neck (abstract) and teaches a silicon rubber surface, which allows frictional engagement with the user’s neck skin and allows a complete range of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by adding to the first handle a first silicone rubber sleeve to be attached to an outer surface of the second inner shell and adding to the second handle a second silicone rubber sleeve to be attached to an outer surface of the third inner shell, as taught by Armour, for the purpose of allowing frictional engagement with the user’s neck skin and allowing a complete range of physical neck extension, flexion, lateral bending, and rotation position by its configuration to stretch and compress (para. [0033], [0041], [0137] – silicon rubber). 
Re Claim 10, Ho further discloses a first sponge is attached to an inner surface of the second inner shell, and a second sponge is attached to an inner 15surface of the third inner shell (para. [0022], inner core structure is made of a special blend of foam materials, [0034], [0035]).  
Re Claim 14, Ho further discloses that the elastic arm comprises a first outer shell and a first inner shell, the first inner shell is buckled with the first outer shell (para. [0034], an inner core structure 21 includes the posterior portion 22, which is interpreted as a first inner shell shown in fig. 6, an outer covering 30 is interpreted as a first outer shell; para. [0038], the claim language “buckled” has been interpreted as “fastened”, the first inner shell is buckled with the first outer shell as shown in fig. 4 via at least one zipper 24), and the first inner shell being made of a special blend of viscoelastic memory foam material (para. [0035]). 
Ho and Goldwasser are silent regarding the first inner shell is made of silicone rubber.  
However, Armour discloses an apparatus for neck (abstract) and teaches a silicon rubber surface, which allows frictional engagement with the user’s neck skin and allows a complete range of physical neck extension, flexion, lateral bending, and rotation position by its configuration to stretch and compress (para. [0033], [0041], [0137] – silicon rubber).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 20180318581A1) as modified by Goldwasser et al. (US 2017/0252562), hereinafter “Goldwasser”, and further in view of Strong (US 6,924,469). 
Re Claim 17, Ho as modified by Goldwasser discloses the claimed invention substantially as set forth in claim 1. 
Ho is silent regarding a remote control device magnetically attachable to the first handle or the second handle.
However, Goldwasser discloses a neck massaging device (para. [0115], fig. 1C; para. [0127], figs. 9 and 10; para. [0086], figs. 24A, B, C, and D), and teaches a remote control device used to activate/deactivate the stimulation (para. [0029], [0062], [0135], fig. 19 discloses a remote controller that communicates with local controller. The remote controller includes user-held device.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by adding a remote control device, as taught by Goldawsser, for the purpose of providing ease of use in controlling the stimulation system and easily visible control options (para. [0062], [0135]).
Ho and Goldwasser are silent regarding the remote control device being magnetically attachable to the first handle or the second handle. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Ho as modified by Goldwasser, by adding a magnet to the remote control device and to the first handle or the second handle so that the remote control device is magnetically attachable to the first handle or the second handle, as taught by Strong, for the purpose of easy access (col. 5, lines 30-36, fig. 2). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Re Claim 7, Trail (US 10,061,352) - Trail discloses a neckband (fig. 1, neckband 1) with battery compartment 125 on first arm 140 and second arm 145. Trail teaches battery compartments are located symmetrically across the device symmetrical axis, or may be asymmetrically distributed to balance out the weight of other sensors or compartments (col. 6, lines 1-5). For example, the battery compartment 125 may be located on the first arm 140 to balance out a computational compartment located on the second arm 145 (col. 6, lines 1-5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/V.V.H./
Vynn Huh, March 17, 2021Examiner, Art Unit 3792
                                                                                                                                                                                                        /NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792